                                                        Case 20-10752-abl       Doc 22    Entered 05/26/20 09:36:41      Page 1 of 3



                                                       James Patrick Shea, Esq.
                                                   1   Nevada Bar No. 405
                                                       Bart K. Larsen, Esq.
                                                   2   Nevada Bar No. 8538
                                                       SHEA LARSEN
                                                   3   1731 Village Center Circle, Suite 150
                                                       Las Vegas, Nevada 89134
                                                   4   Telephone: (702) 471-7432
                                                       Fax: (702) 926-9683
                                                   5   Email: jshea@shea.law
                                                               blarsen@shea.law
                                                   6
                                                       Philip Bentley, Esq. (Admission Pending)
                                                   7   New York Bar No. 1992627
                                                       Priya K. Baranpuria, Esq. (Admission Pending)
                                                   8   New York Bar No. 5467444
                                                       KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                                   9   1177 Avenue of the Americas
                                                       New York, New York 10036
                                                  10   Telephone: (212) 715-9100
                                                       Fax: (212) 715-8000
                                                  11   Email: pbentley@kramerlevin.com
          1731 Village Center Circle, Suite 150




                                                               pbaranpuria@kramerlevin.com
                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                       Attorneys for Beverly Crawford and
                                                  13
                    (702) 471-7432




                                                       Alvino Crawford, individually and as
                                                  14   the parents of the decedent Alvino
                                                       Dwight Crawford
                                                  15

                                                  16                            UNITED STATES BANKRUPTCY COURT

                                                  17                                     DISTRICT OF NEVADA

                                                  18                                                 ***
                                                       In re:                                                Case No. 20-10752-ABL
                                                  19
                                                                JIMENEZ ARMS, INC.,                          Chapter 7
                                                  20
                                                                              Debtor.
                                                  21

                                                  22
                                                                  NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
                                                  23
                                                       TO THE CLERK OF THE U.S. BANKRUPTCY COURT, THE DEBTOR, THE ATTORNEY OF
                                                  24
                                                       RECORD, THE TRUSTEE, AND TO ALL PARTIES OF INTEREST:
                                                  25
                                                                Bart K. Larsen, Esq. of the law firm of SHEA LARSEN and Philip Bentley, Esq. and Priya
                                                  26
                                                       K. Baranpuria, Esq. of the law firm of KRAMER LEVIN NAFTALIS & FRANKEL LLP, attorneys
                                                  27
                                                       for Beverly Crawford and Alvino Crawford, individually and as the parents of the decedent Alvino
                                                  28

                                                                                               Page 1 of 3
                                                        Case 20-10752-abl        Doc 22    Entered 05/26/20 09:36:41         Page 2 of 3




                                                   1   Dwight Crawford, hereby enter their appearance on the record in the above-captioned bankruptcy

                                                   2   proceeding pursuant to Bankruptcy Rule 9010(b), and requests special notice of all hearings, actions,

                                                   3   contested matters, and adversary proceedings in this case, together with copies of all notices,

                                                   4   pleadings, motions, responses, and other related materials that are issued or filed in connection with

                                                   5   these proceedings. All notices and copies in response to the foregoing, and, pursuant to Bankruptcy

                                                   6   Rule 2002(g), all notices required to be mailed pursuant to Bankruptcy Rule 2002, should be directed

                                                   7   to:

                                                   8
                                                                                              Bart K. Larsen, Esq.
                                                   9                                            SHEA LARSEN
                                                                                      1731 Village Center Circle, Suite 150
                                                  10                                       Las Vegas, Nevada 89134
                                                                                                (702) 741-7432
                                                  11                                           blarsen@shea.law
          1731 Village Center Circle, Suite 150




                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13          Dated this 26th day of May 2020.
                    (702) 471-7432




                                                  14                                                         SHEA LARSEN

                                                  15                                                         /s/ Bart K. Larsen, Esq.
                                                                                                             Bart K. Larsen, Esq.
                                                  16                                                         1731 Village Center Circle, Suite 150
                                                                                                             Las Vegas, Nevada 89134
                                                  17
                                                                                                             KRAMER LEVIN NAFTALIS &
                                                  18                                                         FRANKEL LLP
                                                                                                             Philip Bentley, Esq. (Admission Pending)
                                                  19                                                         Priya K. Baranpuria, Esq. (Admission
                                                                                                             Pending)
                                                  20                                                         1177 Avenue of the Americas
                                                                                                             New York, New York 10036
                                                  21
                                                                                                             Attorneys for Beverly Crawford and
                                                  22                                                         Alvino Crawford, individually and as
                                                  23                                                         the parents of the decedent Alvino
                                                                                                             Dwight Crawford
                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                               Page 2 of 3
                                                        Case 20-10752-abl         Doc 22      Entered 05/26/20 09:36:41      Page 3 of 3




                                                   1                                         CERTIFICATE OF SERVICE

                                                   2           I hereby certify that on May 26, 2020, I electronically transmitted the foregoing Notice of

                                                   3   Appearance and Request for Judicial Notice to the Office of the Clerk of the Bankruptcy Court,

                                                   4   using the CM/ECF System, for filing and transmittal of a Notice of Electronic Filing to the CM/ECF

                                                   5   registrants listed for this matter.

                                                   6

                                                   7                                                  By: /s/ Bart K. Larsen, Esq.

                                                   8

                                                   9

                                                  10

                                                  11
          1731 Village Center Circle, Suite 150




                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13
                    (702) 471-7432




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                 Page 3 of 3
